MATTHIAS, J.
1. In the trial of an action against a municipality to recover damages for personal injuries claimed to have resulted from a fall, caused by a depression in a sidewalk, it is error prejudicial to the plaintiff to permit evidence offered by the defense that like or greater depressions were permitted to exist in sidewalks in. certain other municipalities.
2. In such case an instruction to the jury, wherein ordinary care was defined as “the ordinary care which similar officers exercise under the same or similar circumstances,” constituted error prejudicial to the plaintiff.
Judgment reversed.
Marshall, C. J., Robinson, Allen and Conn, JJ., concur. Jones and Day, JJ., dissent.